Case 2:18-cv-02184-PKH Document 11         Filed 11/28/18 Page 1 of 14 PageID #: 58



                         In the United States District Court
                            Western District of Arkansas
                                Fort Smith Division

 Stephanie Reygadas                                                   Plaintiff

 v.                         Case No. 2:18-cv-02184-PKH

 DNF Associates LLC                                                   Defendant


                          First Amended Complaint
      1.   Defendant DNF Associates LLC, communicated with Plaintiff

 Stephanie Reygadas to collect a debt after DNF Associates LLC, knew she

 was represented by an attorney, and violated the Fair Debt Collection

 Practices Act, 15 U.S.C. § 1692, et seq., and the Arkansas Fair Debt Collection

 Practices Act, Ark. Code Ann. § 17-24-501, et seq.


                                    Jurisdiction

      2.   Jurisdiction of this Court arises under 28 U.S.C. §§ 1331, 1367, and

 15 U.S.C. § 1692k(d).

      3.   This action arises out of Defendant DNF Associates, LLC’s

 violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

 (“FDCPA”), and the Arkansas Fair Debt Collection Practices Act

 (“AFDCPA”), Ark. Code Ann. § 17-24-501, et seq., in its illegal efforts to

 collect a consumer debt from Stephanie Reygadas.

      4.   Venue is proper in this District because the acts and transactions

 occurred here, Plaintiff Stephanie Reygadas resides here, and Defendant

 DNF Associates LLC, transacts business here.
Case 2:18-cv-02184-PKH Document 11       Filed 11/28/18 Page 2 of 14 PageID #: 59



      5.   Defendant DNF Associates LLC, has transacted business within

 Arkansas by attempting to collect this debt from Stephanie Reygadas by

 using the U.S. Mail, telephones, and the Arkansas courts, while she was

 within and permanently residing within Arkansas.


                                    Parties

                             Stephanie Reygadas

      6.   Stephanie Reygadas is a citizen of Arkansas, residing in Crawford

 County, Arkansas.

      7.   Stephanie Reygadas is a “consumer” as that term is defined by 15

 U.S.C. § 1692a(3) and Ark. Code Ann. § 17-24-502(2).


                             DNF Associates LLC

      8.   DNF Associates LLC (DNF Assocs.), is a foreign limited liability

 company with an address of 2351 North Forest Road, Suite 110, Getzville,

 New York 14068.


                         DNF Assocs. is a debt collector

      9.   DNF Assocs. is a “debt collector” within the meaning of 15 U.S.C.

 § 1692a(6) and Ark. Code Ann. § 17-24-502(5)(A).

      10. The term “debt collector” has two prongs:

           a.   any person who uses any instrumentality of interstate

                commerce or the mails in any business the principal purpose

                of which is the collection of any debts; or



                                                                              2
Case 2:18-cv-02184-PKH Document 11                Filed 11/28/18 Page 3 of 14 PageID #: 60



               b.    any person who regularly collects or attempts to collect,

                     directly or indirectly, debts owed or due or asserted to be

                     owed or due another.     1




         11. DNF Assocs. uses instrumentalities of interstate commerce of the

 mails in its business the principal purpose of which is the collection of

 debts.

         12. DNF Assocs. purchases defaulted accounts of consumer debt and

 then attempts to collect these debts via telephone calls, collection letters, and

 suing consumers in its own name as plaintiff in debt collection lawsuits.

         13. DNF Assocs. does not originate loans or extend credit to

 consumers.

         14. DNF Assocs. purchases defaulted consumer debts for pennies on

 the dollar, so that it can derive large profits from collecting on the consumer

 debt it purchases.

         15. After purchasing defaulted consumer debts, DNF Assocs.

 contracts with other debt collectors across the country, including Radius

 Global Solutions, LLC (Radius Global Solutions) to collect the consumer

 debts.

         16. DNF Assocs. supplies these hired debt collectors with information

 about the debts and personal information about the consumers who

 allegedly owe the debt to aid in the debt collection.


 1
     15 U.S.C. § 1692a(6) and Ark. Code Ann. § 17-24-502(5)(A).



                                                                                       3
Case 2:18-cv-02184-PKH Document 11        Filed 11/28/18 Page 4 of 14 PageID #: 61



      17. The debt collectors then contact the consumers in DNF Assocs.’

 name and at DNF Assocs.’ direction.

      18. DNF Assocs. further participates in the debt collection process by

 setting parameters of the terms and amounts of payments made by the

 consumers towards the debt.

      19. If DNF Assocs. is not satisfied with one debt collector’s efforts in

 the collecting the debt, it hires another debt collector to collect on the debt

 from consumers.

      20. Any debt collector who collects payments on the consumer debt,

 then sends a portion of that payment to DNF Assocs. through electronic

 funds transfers or the U.S. Mail.

      21. If a debt collector cannot collect on the debt from a consumer,

 DNF Assocs. hires lawyers and law firms, like Michael A. Jacob, II and

 Jacob Law Group, PLLC, who are also debt collectors to collect the debt.

      22. DNF Assocs. files debt collection lawsuits in its own name as a

 plaintiff, so that it can obtain judgments against consumers, become a

 judgment creditor in its own name, and then execute on the judgment by

 wage and account garnishment against consumers.

      23. DNF Assocs.’ debt collection complaints are supported by

 Affidavits of Lawrence Schiavi.

      24. Schiavi’s Affidavits are attached as exhibits to DNF Assocs.’s debt

 collection complaints.

      25. Schiavi is the managing partner of DNF Assocs.

                                                                                   4
Case 2:18-cv-02184-PKH Document 11     Filed 11/28/18 Page 5 of 14 PageID #: 62



      26. Schiavi’s Affidavits typically state the consumer sued is indebted

 to DNF Assocs. in a certain amount of money.

      27. Schiavi has worked in the debt collection industry since 2007.

      28. Schiavi is a 10% owner of DNF Assocs. and a 20% owner of

 Diverse Funding Associates LLC, another entity that is a debt buyer, debt

 collector, and collection agency.

      29. Since September 7, 2016, DNF Assocs. has filed at least 57 debt

 collection lawsuits in Arkansas, and many more across the country.

      30. Upon information and belief, almost all of DNF Assocs.’ business

 is devoted to debt collection.

      31. Upon information and belief, almost all of DNF Assocs.’ resources

 are devoted to debt collection.

      32. Upon information and belief, almost all of DNF Assocs.’ revenue

 is derived from debt collection.

      33. Upon information and belief, almost all of DNF Assocs.’ expenses

 are related to debt collection.

      34. On April 19, 2016, DNF Assocs. applied for a collection agency

 license with the Arkansas State Board of Collection Agencies.

      35. As part of the application process, DNF Assocs. proposed David J.

 Maczka as its manager.

      36. Maczka has over 20 years of experience in the debt collection

 industry.




                                                                               5
Case 2:18-cv-02184-PKH Document 11            Filed 11/28/18 Page 6 of 14 PageID #: 63



         37. Maczka verified his knowledge of the Fair Debt Collection

 Practices Act during the application process by attaching his results from an

 FDCPA compliance training course.

         38. Maczka’s test results show that he knew that when a consumer is

 represented by an attorney, a debt collector may communicate with the

 attorney only.

         39. The Arkansas State Board of Collection Agencies granted DNF

 Assocs.’ application for a license.

         40. DNF Assocs. is a licensed “collection agency” with the Arkansas

 State Board of Collection Agencies.

         41. The term “collection agency” has three prongs:

               a.    any person, partnership, corporation, association, limited

                     liability corporation, or firm, which engages in the collection

                     of delinquent account, bills, or other forms of indebtedness

                     owed or due to be owed or due to another; or

               b.    any person, partnership, corporation, association, limited

                     liability corporation, or firm which solicits claims for

                     collection; or

               c.    any person, partnership, corporation, association, limited

                     liability corporation, or firm that purchases and attempts to

                     collect delinquent accounts or bills.2




 2
     Ark. Code Ann. § 17-24-501.



                                                                                     6
Case 2:18-cv-02184-PKH Document 11      Filed 11/28/18 Page 7 of 14 PageID #: 64



      42. DNF Assocs.’ license with the Arkansas State Board of Collection

 Agencies means it meets at least one of the three prongs of the term

 “collection agency.”


                             Factual Allegations

      43. Within one year immediately preceding filing this pleading, DNF

 Assocs. attempted to collect from Reygadas a financial obligation primarily

 for personal, family or household purposes, which is therefore a “debt” as

 that term is defined by 15 U.S.C. § 1692a(5) and Ark. Code Ann. § 17-24-

 502(4), namely a debt over the purchase of a camera from Purchasing

 Power.

      44. Reygadas purchased a camera from Purchasing Power, an online

 retail catalog.

      45. After purchasing the camera, a dispute arose between Reygadas

 and Purchasing Power about whether Purchasing Power actually delivered

 the camera to her.

      46. Purchasing Power considered the Reygadas’ account (the

 Account) in default and sold the Account to DNF Assocs.

      47. DNF Assocs. retained Michael A. Jacob, II and Jacob Law Group,

 PLLC, to collect on the Account from Reygadas through litigation.

      48. On December 6, 2016, DNF Assocs. filed a civil action against

 Reygadas, alleging it was the holder in due course of the Account, that the




                                                                               7
Case 2:18-cv-02184-PKH Document 11                 Filed 11/28/18 Page 8 of 14 PageID #: 65



 Account was in default, and that Reygadas owed DNF Assocs. $1,003.90 in

 Principle and Accrued Interest, $100.39 in attorney fees, and court costs of

 $185.00.    3




           49. Attached to the debt collection complaint was an Affidavit of

 Schiavi, swearing Reygadas owed DNF Assocs. $1,003.90.                      4




           50. Reygadas was served with the summons and complaint.               5




           51. Reygadas retained undersigned counsel to defend her in the civil

 action.

           52. On January 30, 2017, Reygadas, through her attorney, moved to

 dismiss and served the motion to dismiss on DNF Assocs.’ attorney via

 email through the Arkansas Judiciary’s e-filing system and via U.S. Mail.              6




           53. On January 30, 2017, or soon thereafter, DNF Assocs. knew

 Reygadas was represented by counsel regarding the Account.

           54. On January 30, 2017, or soon thereafter, DNF Assocs. knew

 Reygadas was represented by counsel, her counsel’s name, address,

 facsimile and email address.




 3
  Exhibit 1, Complaint filed in DNF Associates LLC v. Reygadas, 17CV-18-564, In the Circuit
 Court of Crawford County, Arkansas.
 4
     Id.
 5
     Exhibit 2, Affidavit of Service filed in DNF Assocs. LLC v. Reygadas.
 6
  Exhibit 3, Motion to Dismiss for Insufficiency of Process and to Quash Service of Process
 and Brief in Support filed in DNF Assocs. LLC v. Reygadas; Exhibit 4, Notice of Electronic
 Filing [NEF] dated 1-30-17.


                                                                                              8
Case 2:18-cv-02184-PKH Document 11                Filed 11/28/18 Page 9 of 14 PageID #: 66



          55. Alternatively, the knowledge that Reygadas was represented by

 counsel is imputed to DNF Assocs. because its agents – Michael A. Jacob, II

 and Jacob Law Group, PLLC – had actual knowledge Reygadas was

 represented by counsel on the day these agents were served with the

 motion to dismiss by email through the Arkansas Judiciary’s e-filing system

 and by U.S. Mail a short time later.

          56. DNF Assocs. never filed an opposition to the motion to dismiss.

          57. On January 4, 2018, the Circuit Court of Crawford County,

 Arkansas, entered an order granting Reygadas’ motion to dismiss.            7




          58. DNF Assocs. then retained Radius Global Solutions to collect on

 the Account.

          59. Even though DNF Assocs. knew Reygadas was represented by

 counsel, DNF Assocs. either instructed Radius Global Solutions to directly

 communicate with Reygadas to collect on the Account, or intentionally

 withheld from Radius Global Solutions that Reygadas was represented by

 an attorney regarding the Account.

          60. On July 4, 2018, Radius Global Solutions sent Reygadas a

 collection letter, which identified the current creditor as DNF Assocs LLC,
                       8




 the original creditor as Purchasing Power, and the balance due as $1,003.90.




 7
     Exhibit 5, Order filed in DNF Assocs. LLC v. Reygadas.

 8
     Exhibit 6.


                                                                                       9
Case 2:18-cv-02184-PKH Document 11       Filed 11/28/18 Page 10 of 14 PageID #: 67



       61. The collection letter offered to “settle” the Account for two

  payments of $200.79, the first of which was due by July 25, 2018, and the

  second due 30 days from the first payment.

       62. Reygadas received the collection letter at her home.

       63. After Circuit Court of Crawford County, Arkansas, dismissed the

  civil action DNF Assocs. filed against Reygadas, neither DNF Assocs.,

  Radius Global Solutions, nor any other agent of DNF Assocs. ever contacted

  Reygadas’ attorney regarding the Account.

       64. Reygadas’ attorney never consented that DNF Assocs., Radius

  Global Solutions, or any other agent of DNF Assocs. could ever contact

  Reygadas directly regarding the Account.


                                    Summary

       65. DNF Assocs. attempts to collect the Account from Reygadas by

  authorizing Radius Global Solutions to contact Reygadas directly or

  withholding from Radius Global Solutions information that Reygadas was

  represented by counsel regarding the debt, violated numerous provisions of

  the FDCPA, including but not limited to 15 U.S.C. §§ 1692c(a)(2), 1692d, 1692e,

  and 1692f, amongst others, and the AFDCPA, including but not limited to

  Ark. Code Ann. §§ 17-24-504(a)(2), 17-24-505(a), 17-24-506(a), and 17-24-

  507(a), amongst others.

       66. Reygadas suffered actual damages in garden variety emotional

  distress and paying attorney fees to have an attorney represent her



                                                                              10
Case 2:18-cv-02184-PKH Document 11         Filed 11/28/18 Page 11 of 14 PageID #: 68



  regarding the Account, only to have DNF Assocs. cause Global Radius

  Solutions to contact her directly to collect on the Account.

       67. DNF Assocs.’ attempts to collect this debt directly from Reygadas

  when it knew she had retained an attorney regarding the debt affected and

  frustrated Reygadas’ ability to intelligently respond to DNF Assocs.’

  collection efforts, especially considering the short deadline DNF Assocs.

  placed on receiving the first “settlement” payment.

       68. The communications as alleged herein by these DNF Assocs. and

  the employees and agents of DNF Assocs.’ constitute false and deceptive

  communications made in violation of numerous and multiple provisions of

  the FDCPA and the AFDCPA including but not limited to the provisions

  cited, amongst others.


                                      Standing

       69. Reygadas has standing under Article III of the United States

  Constitution because she has suffered an injury in fact, the injury in fact is

  traceable to the challenged conduct of DNF Assocs. described, and her

  injury in fact is likely to be redressed by a favorable judicial decision in this

  Court.

       70. Reygadas’ injury in fact is both particular and concrete because

  they suffered an invasion of a legally protected interest that is concrete,

  particularized and actual or imminent.




                                                                                   11
Case 2:18-cv-02184-PKH Document 11       Filed 11/28/18 Page 12 of 14 PageID #: 69



       71. The FDCPA and the AFDCPA recognize a consumer’s rights and

  redress for violations of those rights, including the right to have any

  communications to collect a debt and regarding a debt be directed to a

  consumer’s attorney – especially considering she paid attorney fees for

  counsel to represent her regarding the debt.


                                Causes of Action

          Count I – Violations of the FDCPA, 15 U.S.C. § 1692, et seq.

       72. Reygadas incorporates by reference the above paragraphs as

  though stated.

       73. The foregoing acts and omissions of DNF Assocs. and its agents

  constitute violations of the FDCPA including, but not limited to, 15 U.S.C.

  §§ 1692c(a)(2), 1692d, 1692e, and 1692f, amongst others, regarding

  Reygadas.

       74. Because of DNF Assocs.’ violations of the FDCPA, Reygadas has

  actual damages under 15 U.S.C. §1692k(a)(1); statutory damages up to

  $1,000.00 under 15 U.S.C. § 1692k(a)(2)(A); and reasonable attorney’s fees

  and costs under 15 U.S.C. § 1692k(a)(3), from DNF Assocs.


   Count II – Violations of the AFDCPA, Ark. Code Ann. § 17-24-501, et seq.

       75. Reygadas incorporates by reference the above paragraphs as

  though stated.

       76. The foregoing acts and omissions of DNF Assocs. and its agents

  constitute numerous and multiple violations of the AFDCPA including, but

                                                                                12
Case 2:18-cv-02184-PKH Document 11                   Filed 11/28/18 Page 13 of 14 PageID #: 70



  not limited to, Ark. Code Ann. §§ 17-24-504(a)(2), 17-24-505(a), 17-24-506(a),

  and 17-24-507(a), amongst others regarding Reygadas.

           77. Because of DNF Assocs.’violations of the AFDCPA, Reygadas has

  actual damages under Ark. Code Ann. § 17-24-512(a)(1); statutory damages

  up to $1,000.00 under Ark. Code Ann. § 17-24-512(a)(2)(A); and reasonable

  attorney’s fees and costs under Ark. Code Ann. § 17-24-512(a)(3)(A), from

  DNF Assocs.


                                          Jury Demand

           78. Reygadas demands a trial by jury.          9




                                        Prayer for Relief

           79. Reygadas prays a judgment be entered against DNF Assocs.:

                 a.    for an award of actual damages under 15 U.S.C. §

                       1692k(a)(1), and Ark. Code Ann. § 17-24-512(a)(1), against

                       DNF Assocs.;

                 b.    for an award of statutory damages of $1,000.00, under to 15

                       U.S.C. § 1692k(a)(2)(A), against DNF Assocs.;

                 c.    for an award of statutory damages of $1,000.00, under Ark.

                       Code Ann. § 17-24-512(a)(2)(A), against DNF Assocs.;




  9
      U.S. Const. amend. 7 and Fed. R. Civ. P. 38.


                                                                                         13
Case 2:18-cv-02184-PKH Document 11     Filed 11/28/18 Page 14 of 14 PageID #: 71



           d.   for an award of costs of litigation and a reasonable attorneys’

                fees under 15 U.S.C. 1692k(a)(3), and Ark. Code Ann. § 17-

                24-512(a)(3)(A), against DNF Assocs.;

           e.   for such other and further relief as may be just and proper

                                         Respectfully submitted,

                                    By: /s/ Corey D. McGaha
                                        Corey D. McGaha
                                        Ark. Bar No. 2003047
                                        William T. Crowder
                                        Ark. Bar No. 2003138
                                        CROWDER MCGAHA, LLP
                                        5507 Ranch Drive, Suite 202
                                        Little Rock, AR 72223
                                        Phone (501) 205-4026
                                        Fax: (501) 367-8208
                                        cmcgaha@crowdermcgaha.com
                                        wcrowder@crowdermcgaha.com




                                                                              14
